DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-8 and 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2021. 
Claims 1-6, 9 and 15-16 are examined as follows.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display apparatus with a micro light-emitting diode panel overlapped with a reflective display panel”.
Double Patenting
Claims 1-6 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11 and 13 of copending Application No. 16/891,075 (claims dated 6/29/2021). This is a provisional nonstatutory double patenting rejection. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending ‘075 claims are more specific and therefore anticipate the instant claims. In specific: 
With respect to instant claim 1 (dated 7/12/2021), the copending ‘075 claim 1 (dated 6/29/2021) recites all elements of instant claim 1 in addition to further details. The only difference in terminology between the instant and copending claims is that the instant “display surface” maps to the “second display surface” of co-pending ‘075 claim 1.  In addition, co-pending ‘075 claim 1 recites details related to the transmittance of the reflecting 
Instant claim 6 recites that each pixel includes a red, a blue and a green micro LED.  The office takes official notice that it is well-known in the art that displays conventionally display RGB light.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, for the display apparatus as recited in the co-pending ‘075 instant claim 1 to include RGB lights in the micro light-emitting diode panel, in order to obtain the predictable result of a conventional RGB display.
The dependent claims  2-5 and 9 map as follows:
Instant
2
3
4
5
9
‘075
1
9
10
11
13


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Den Boer et al. in US 2017/0068362 (hereinafter DenBoer).

claim 1, Den Boer discloses a display apparatus (DenBoer’s par. 2-3), having a display surface (DenBoer’s Fig. 3 and par. 68: see top surface on side 36) and comprising: 
a reflective display panel (DenBoer’s Figs. 1-3 and par. 58: substrate 20), having a reflective surface (DenBoer’s Figs. 1-3 and par. 58: reflective pixels 26); and 
a micro light-emitting diode panel (DenBoer’s Figs. 1-3 and par. 58: layer 30 with microLEDs 40), overlapped with the reflective display panel (DenBoer’s Figs. 1-3), configured with the display surface (DenBoer’s Figs. 1-3), and comprising: 
a driving circuit layer (DenBoer’s Figs. 1-3 and par. 58: layer 30 with conductors 70 and wires 60 to control micro-LEDs), positioned between the reflective display panel and the display surface (DenBoer’s Figs. 1-3: 30 between 20 and top side of 36); and 
a plurality of micro light-emitting diode devices (DenBoer’s Figs. 1-3 and par. 58: LEDs 40), electrically bonded to the driving circuit layer (DenBoer’s par. 58: micro-LEDs 40 electrically connected to conductors 70 through pads 42), wherein the display surface (DenBoer’s Figs. 1-3: see top of 36) and the reflective surface (DenBoer’s Figs. 1-3: see top of 26) are respectively disposed on two opposite sides of the micro light-emitting diode devices (DenBoer’s Figs. 1-3: see 40).
DenBoer fails to explicitly disclose a visible light transmittance of the micro light-emitting diode panel is higher than 50%. However, because DenBoer does disclose the transparency to visible light for the micro-LED substrate and micro-LEDs to be higher than 50% (DenBoer’s par. 61, 85), thus it would have been obvious to one of ordinary skill in the art that DenBoer’s would implicitly disclose a visible light transmittance of the micro light-emitting diode panel to be higher than 50% (DenBoer’s par. 61, 85) in order to obtain the predictable result of using the conventional meaning of transmittance as the amount of light able to pass through the material.
 and a visible light transmittance of the micro light-emitting diode panel is higher than 50% (DenBoer’s par. 61, 85: transparency to visible light). 

claim 9, DenBoer discloses further comprising: 
a touch device layer (DenBoer’s Fig. 3 and par. 38: touch electrodes 80 on side 36), overlapped with the reflective display panel and the micro light-emitting diode panel (DenBoer’s Fig. 3 and par. 38), wherein the micro light-emitting diode panel (DenBoer’s Fig. 3: see 30/40) is located between the touch device layer (DenBoer’s Fig. 3: see 80 on side 36) and the reflective display panel (DenBoer’s Fig. 3: see 20).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over DenBoer in view of Yamazaki et al. in US 2018/0031943 (hereinafter Yamazaki).

Regarding claim 3, DenBoer discloses wherein the reflective display panel (DenBoer’s Figs. 1, 3: see 20) comprises a plurality of pixel structures (DenBoer’s Figs. 1, 3 and par. 58: pixels 26) overlapped with the micro light-emitting diode panel (DenBoer’s Figs. 1-3: see 30).
DenBoer fails to disclose the pixel structures are staggered with the micro light-emitting diode devices in a normal direction of the display surface. However, in the same field of endeavor of light emitting panels overlapped with reflective displays, Yamazaki discloses the display pixel structures are staggered with self-luminous elements in a normal direction of the display surface (Yamazaki’s Figs 7, 13C, 17 and par. 65-66: see pixel structures 750 staggered with  self-luminous elements 550). Therefore, it would have been obvious to one of ordinary skill in the art for DenBoer’s pixel structures (DenBoer’s Figs. 1, 3: see 26 equivalent to Yamazaki’s Figs. 7, 13C and 17: see 750) are staggered with the micro light-emitting diode devices DenBoer’s Figs. 1, 3: see 40 equivalent to Yamazaki’s Figs. 7, 13C and 17: see 550) in a normal direction of the display surface (Yamazaki’s Figs. 7, 13C and 17), in order to obtain the benefit of a known location of light emitting diodes over display pixels (Yamazaki’s Figs. 7, 13C and 17). 

claim 4, DenBoer in view of Yamazaki disclose wherein the micro light-emitting diode panel further comprises: 
a plurality of pixels (Yamazaki’s Figs 7, 13C, 17 and par. 65-66: see pixels 550), respectively having at least one micro light-emitting diode device (Yamazaki’s Figs. 7, 13C, 17 and par. 66: the pixel 550 is self-luminous which corresponds to microLEDs 40 of DenBoer’s Figs. 1, 3). 
DenBoer in view of Yamazaki fail to disclose wherein the number of the pixel structures of the reflective display panel is different to the number of the pixels of the micro light-emitting diode panel.  However, because Yamazaki does disclose an embodiment where different colors are segregated in partitions of a pixel (Yamazaki’s Fig. 2B and par. 81, 111, 113-134: see 405a-405c partitioned by 404 in pixel 420), and at least three of these partitions are shown to correspond to a self-luminous pixel (Yamazaki’s Fig. 2B: see 550), thus, it would also have been obvious to one of ordinary skill in the art that the number of the pixel structures of the reflective display panel (Yamazaki’s Fig. 2B and par. 81, 111, 113-134: a total of three sub-pixels structures formed by each color solution 405a-405c partitioned by 404) is different to the number of the pixels of the micro light-emitting diode panel (Yamazaki’s Fig. 2B: one pixel 550), in order to obtain the predictable result of performing color display without using a color filter layer (Yamazaki’s par. 80).

Regarding claim 5, DenBoer in view of Yamazaki disclose wherein the number of the pixel structures of the reflective display panel (Yamazaki’s Fig. 2B and par. 81, 111, 113-134: a total of three sub-pixels structures formed by each color solution 405a-405c partitioned by 404) is more than the number of the pixels of the micro light-emitting diode panel (Yamazaki’s Fig. 2B: one pixel 550). 

claim 6, DenBoer in view of Yamazaki fail to explicitly disclose wherein each of the pixels has a red micro light-emitting diode, a blue micro light-emitting diode and a green micro light-emitting diode.  However, because DenBoer does disclose use of red, blue and green micro light-emitting diodes (DenBoer’s par. 63) and Yamazaki discloses the self-luminous pixel including emission of red, blue and green light (Yamazaki’s par. 434-438), thus, it would also have been obvious to one of ordinary skill in the art that DenBoer in view of Yamazaki’s each of the pixels would have a red micro light-emitting diode, a blue micro light-emitting diode and a green micro light-emitting diode (DenBoer’s par. 63), in order to obtain the predictable result of controlling the white point and color temperature of the reflective display (DenBoer’s par. 64) and emitting bright colors (Yamazaki’s par. 435).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over DenBoer in view of Bennett in US 2016/0005353 (hereinafter Bennett).

Regarding claim 15, DenBoer fails to disclose wherein the micro light-emitting diode panel provides a light source to the reflective display panel in a light source mode, and the micro light-emitting diode panel serves as a display panel in a display mode. 
However, in the related field of endeavor of integrated LEDs and reflective elements in a display, Bennett discloses a mode for color reflective display where the LED provides a light source for the reflective light panel (Bennett’s Fig. 2 and par. 26) and an LED display mode where the LEDs serve as a display (Bennett’s Figs. 1A-B and par. 19). Therefore, it would have been obvious to one of ordinary skill in the art to use Bennet’s teachings of different modes in DenBoer’s display, in order to obtain the benefit of displaying in a mode according to screen contents that may result in power savings (Bennett’s par. 30). By doing such combination, DenBoer in view of Bennett disclose:


Regarding claim 16, DenBoer in view of Bennett disclose wherein the micro light-emitting diode panel (DenBoer’s Figs. 1-3: see 30 equivalent to Bennett’s Figs. 1-2: see 118-128) and the reflective display panel (DenBoer’s Figs. 1-3: see 20 equivalent to Bennett’s Figs. 1-2: see 110-114) respectively display different images (Bennett’s Figs. 3A-B and par. 35-36: fixed colors during frames [static] vs. pixel changing during frames [dynamic]) in a hybrid mode (Bennett’s Figs. 3A-B and par. 35-36). It would also have been obvious to one of ordinary skill in the art at the time of the invention to use Bennet’s multimode display in DenBoer’s display for the same reasons provided in claim 15.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a proper terminal disclaimed is timely filed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose ALL limitations of claim 1 in addition to “wherein the reflective display panel of the display apparatus comprises a plurality of pixel structures, a first spacing is present between any two adjacent micro light-emitting diode devices, a second spacing is present between any two adjacent pixel structures, and the first spacing is a multiple of the second spacing”. 

Wang et al. in US 10,627,694 discloses distance between LEDs 120 and distance between reflective pixels 130, but fails to disclose the first spacing is a multiple of the second spacing as necessary for claim 2, nor is the configuration of the LED panel consistent with the limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LILIANA CERULLO/Primary Examiner, Art Unit 2621